Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 10/04/2022 have been fully considered but they are not persuasive.
The applicant argues that Nagase et al. does not disclose the limitations as amended in claims 2, 4, and 6.  The examiner respectfully disagrees.  Nagase et al. (figures 1-4c) discloses a semiconductor device as claimed including wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (34 of the current ESD and the neighboring scan line 2 are connected to each other via the common wiring 22; figure 1), wherein the other of the source and the drain of the first transistor (34 of the current ESD) is electrically connected to the second scan line (2) without passing through any other transistors (figure 3), wherein one of a source and a drain of the second transistor and a gate of the second transistor are electrically connected to the second scan line (via the common wiring 22), and wherein the other of the source and the drain of the second transistor is electrically connected to the first scan line (via the common wiring 22)The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Applicant’s arguments with respect to claim 2 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 112
Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specific limitation “wherein the other of the source and the drain of the first transistor is electrically connected to the second scan line without passing through any insulating film” as disclosed in claims 2, 4, and 6 are not supported by the originally filed application.  As shown in figures 3-4 of the instant application, the source / drain electrode f the transistors appears to be connected to the scan line via a contact electrodes and contact holes.  For examining purposes, the examiner assumes “wherein the other of the source and the drain of the first transistor is electrically connected to the second scan line without passing through any other transistors”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nagase et al. (US 6,914,643).
Regarding claim 2, Nagase et al. (figures 1-4c) discloses a semiconductor device comprising: 
a first scan line (the neighboring scan line 2); 
a second scan line (2); 
a first transistor (34 of the current ESD); and 
a second transistor (34 of the neighboring ESD), 
wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (34 of the current ESD and the neighboring scan line 2 are connected to each other via the common wiring 22; figure 1), 
wherein the other of the source and the drain of the first transistor (34 of the current ESD) is electrically connected to the second scan line (2) without passing through any other transistors (figure 3), 
wherein one of a source and a drain of the second transistor and a gate of the second transistor are electrically connected to the second scan line (via the common wiring 22), and 
wherein the other of the source and the drain of the second transistor is electrically connected to the first scan line (via the common wiring 22).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. (US 6,914,643) in view of Hashimoto et al. (US 2002/0050967).
Regarding claim 4, Nagase et al. (figures 1-4c) discloses a semiconductor device comprising: 
a first scan line (the neighboring scan line 2); 
a second scan line (2); 
a first transistor (34 of the current ESD); and 
a second transistor (34 of the neighboring ESD), 
a pixel electrode (8);
wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (34 of the current ESD and the neighboring scan line 2 are connected to each other via the common wiring 22; figure 1), 
wherein the other of the source and the drain of the first transistor (34 of the current ESD) is electrically connected to the second scan line (2) without passing through any other transistors (figure 3), 
wherein one of a source and a drain of the second transistor and a gate of the second transistor are electrically connected to the second scan line (via the common wiring 22), and 
wherein the other of the source and the drain of the second transistor is electrically connected to the first scan line (via the common wiring 22).  
Nagase et al. discloses the limitations as shown in the rejection of claim 4 above.  However, Nagase et al. is silent regarding wherein the pixel electrode overlaps with the first scan line.  Hashimoto et al. (figure 1) teaches wherein the pixel electrode overlaps with the first scan line (PIX and GL).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pixel electrode as taught by Hashimoto et al. in order to improve the storage capacitance of the pixel areas and simplify the manufacturing costs. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. (US 6,914,643) in view of Ahn et al. (US 2005/0270454).
Regarding claim 6, Nagase et al. (figures 1-4c) discloses a semiconductor device comprising: 
a pixel portion comprising: 
a first pixel electrically connected to a first scan line (the neighboring scan line 2); and 
a second pixel electrically connected to a second scan line (2); 
a first protective circuit outside the pixel portion, the first protective circuit comprising a first transistor  (34 of the current ESD); and 
a second protective circuit outside the pixel portion, the second protective circuit comprising a second transistor (34 of the neighboring ESD), 
wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (34 of the current ESD and the neighboring scan line 2 are connected to each other via the common wiring 22; figure 1), 
wherein the other of the source and the drain of the first transistor (34 of the current ESD) is electrically connected to the second scan line (2) without passing through any other transistors (figure 3), 
wherein one of a source and a drain of the second transistor and a gate of the second transistor are electrically connected to the second scan line (via the common wiring 22), and 
wherein the other of the source and the drain of the second transistor is electrically connected to the first scan line (via the common wiring 22).  
wherein the first pixel comprises: 
a transistor; 
an insulating film over the transistor; and 
a pixel electrode over the insulating film, the pixel electrode electrically connected to the transistor 8).  
Nagase et al. discloses the limitations as shown in the rejection of claim 5 above.  However, Nagase et al. is silent regarding wherein the channel width.  Ahn et al. (figure 13) teaches wherein a channel width of the first transistor is larger than a channel length of the first transistor, wherein a channel width of the second transistor is larger than a channel length of the second transistor  (300-320).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channels as taught by Ahn et al. in order to improve aperture ratio of the pixel areas and simplify the manufacturing costs. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. in view of Ahn et al.; further in view of Hashimoto et al. (US 2002/0050967).
Regarding claim 8, Nagase et al. as modified by Ahn et al. teaches the limitations as shown in the rejection of claim 6 above.  However, Kimura is silent regarding wherein the pixel electrode overlaps with the first scan line.  Hashimoto et al. (figure 1) teaches wherein the pixel electrode overlaps with the first scan line (PIX and GL).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pixel electrode as taught by Hashimoto et al. in order to improve the storage capacitance of the pixel areas and simplify the manufacturing costs. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. in view of Kimura (US 2006/0238135).
Regarding claim 3, Nagase et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Nagase et al. is silent regarding wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor.  Kimura (figure 47) discloses wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor (see at least paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channels as taught by Kimura in order to improve aperture ratio of the pixel areas and simplify the manufacturing costs. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. in view of Hashimoto et al.; further in view of Kimura (US 2006/0238135).
Regarding claim 5, Nagase et al. discloses the limitations as shown in the rejection of claim 4 above.  However, Nagase et al. is silent regarding wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor.  Kimura (figure 47) discloses wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor (see at least paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channels as taught by Kimura in order to improve aperture ratio of the pixel areas and simplify the manufacturing costs. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. in view of Ahn et al.; further in view of Kimura (US 2006/0238135).
Regarding claim 7, Nagase et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Nagase et al. is silent regarding wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor.  Kimura (figure 47) discloses wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor (see at least paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channels as taught by Kimura in order to improve aperture ratio of the pixel areas and simplify the manufacturing costs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871